Case: 4:19-cv-02366-SNLJ Doc. #: 80-3 Filed: 04/09/21 Page: 1 of 4 PageID #: 987




                                                         EXHIBIT C, 1 of 4
Case: 4:19-cv-02366-SNLJ Doc. #: 80-3 Filed: 04/09/21 Page: 2 of 4 PageID #: 988




                                                         EXHIBIT C, 2 of 4
Case: 4:19-cv-02366-SNLJ Doc. #: 80-3 Filed: 04/09/21 Page: 3 of 4 PageID #: 989




                                                         EXHIBIT C, 3 of 4
Case: 4:19-cv-02366-SNLJ Doc. #: 80-3 Filed: 04/09/21 Page: 4 of 4 PageID #: 990




                                                         EXHIBIT C, 4 of 4
